DETAILED ACTION

This office action is in response to the application filed on 07/12/2018.  Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract of the disclosure is objected to because 
The Abstract is objected for containing claim language, such as "comprise".  
Drawing
The drawings submitted on 07/12/2018 are objected to because:
Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8 inch) in height. See Figure(s) 3, 4A - C, 9, 10.
Corrected drawing sheets in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 12-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Birkmayer et al. (US Patent or PG Pub. No. 20200244127, hereinafter ‘127). 
Claim 1, ‘127 teaches a device (e.g., see Fig. 1-2, 4-12) comprising: a power bus (e.g., the DC bus providing power to 36, 38, 40, see [0059], Fig. 1-2, 4-12); a rotor (e.g., the rotor 28, see [0015][0025][0036], Fig. 1-2, 4-12); a stator core (e.g., 12, see [0015][0025][0036], Fig. 1-2, 4-12); a plurality of power converter circuits coupled to the 
Claim 2, ‘127 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first power converter circuit is adaptable to provide a first voltage waveform signal to the at least one of the first cables and the second power converter circuit is adaptable to provide a second voltage waveform signal to the at least one of the second cables, the first and second voltage waveform signals being substantially identical (e.g., the corresponding phase U, V, W of the three-phase AC voltage … with the result that an appropriate alternating current is established for each of the phases U, V, W, which alternating current may be virtually sinusoidal when the inverter units 36, 38, 40 are controlled appropriately, see [0059], Fig. 4, 10-12).
Claim 3, ‘127 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein at least one of the first cables (e.g., 24 of Ua1 and 26 of Ub1) and 
Claim 4, ‘127 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein the stator core further comprises stator teeth (e.g., 16) and slots formed between adjacent stator teeth (e.g., the space between teeth for the windings, see Fig. 2, 10), the slots comprising top and bottom portions, and wherein the at least one of the first cables (e.g., 24 of Ua1 and 26 of Ub1) and the at least one of the second cables (e.g., 24 of Va1 and 26 of Vb1) occupy top and bottom portions of selected slots (e.g., the respective slots of the corresponding 1st and 2nd cables) over the first overlapped portion of the stator core (e.g., in the circumferential clockwise direction, 24 of Ua1 and 26 of Ub1 overlaps with 24 of Va1 and 26 of Vb1, see Fig. 2, 4, 10-12).
Claim 5, ‘127 teaches the limitations of claim 3 as discussed above.  It further teaches that a plurality of third cables (e.g., 24 of Wa1 and 26 of Wb1) connected to a third power converter circuit (e.g., the corresponding circuits 40 of Fig. 12) of the plurality of inverter circuits, each of the third cables comprising at least a fifth conductor (e.g., 24 of Wa1) and a sixth conductor (e.g., 26 of Wb1), the fifth and sixth conductors being electrically isolated, the plurality of third cables being wrapped over the stator core to form at least a third portion of the one or more multi-filar coil windings (e.g., the portion of the W phase windings), wherein the at least one of the third cables is wrapped to the stator core together adjacent to the at least one of the first cables over a second overlapped portion of the stator core (e.g., in the circumferential clockwise 
Claim 6, ‘127 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the stator core comprises a plurality of stator teeth (e.g., 16), wherein the at least one of the first cables (e.g., 24 of Ua1 and 26 of Ub1) and the at least one of the second cables (e.g., 24 of Va1 and 26 of Vb1) are wrapped together over at least some slots between stator teeth over the first overlapped portion of the stator core (e.g., see Fig. 10-12), wherein the at least one of the second cables (e.g., 24 of Va1 and 26 of Vb1) and the at least one of the third cables (e.g., 24 of Wa1 and 26 of Wb1) are wrapped together over at least some slots between stator teeth over the third overlapped portion of the stator core (e.g., in the circumferential clockwise direction, 24 of Ua1 and 26 of Ub1 overlaps with 24 of Va1 and 26 of Vb1, see Fig. 2, 4, 10-12), and wherein the at least one of the first cables (e.g., 24 of Ua1 and 26 of Ub1) and the at 
Claim 8, ‘127 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the stator core comprises an inner surface without stator teeth (e.g., the inner surface of 14 between teeth 16, see Fig. 1-2, 10), and wherein the at least one of the first cables (e.g., 24 of Ua1 and 26 of Ub1) and the at least one of the second cables (e.g., 24 of Va1 and 26 of Vb1) are wrapped together adjacently over at least at some locations on the stator core to form part of a first air-gap winding (e.g., the air gap between the windings of 24 of Ua1/26 of Ub1 and the windings of 24 of Va1 and 26 of Vb1, see Fig. 4, 10-11) over the first overlapped portion of the stator core (e.g., the air gap/space between the 22s of Ua1 and 26 of Ub1 and the 22s of 24 of Va1/26 of Vb1, see Fig. 4, 10-11), wherein the at least one of the second cables (e.g., 24 of Va1 and 26 of Vb1) and the at least one of the third cables (e.g., 24 of Wa1 and 26 of Wb1) are wrapped together over at some locations on the stator core to form part of a second air-gap winding (e.g., the air gap/space between the 22s of 24 of Wa1/26 of Wb1 and the 22s of 24 of Va1 and 26 of Vb1, see Fig. 4, 10-11) over the second overlapped portion of the stator core (e.g., in the circumferential clockwise direction, 24 of Va1 and 26 of Vb1 overlaps with 24 of Wa1 and 26 of Wb1, see Fig. 2, 4, 10-12), and wherein the at least one of the first cables (e.g., 24 of Ua1 and 26 of Ub1) and the at least one of the third cables (e.g., 24 of Wa1 and 26 of Wb1)  are wrapped together over at some locations on the stator core to form part of a third air-gap winding (e.g., the air 
For method claims 12-19, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Allowable Subject Matter
Claims 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 7, 9-10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the device further having a plurality of third cables  coupled to a third power converter circuit of the plurality of power converter circuits, the plurality of third cables comprising at least a fifth conductor and a sixth conductor, the fifth and sixth conductors being electrically 
For claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein at least one of the first plurality of cables and at least one of the second plurality of cables are wrapped over the stator core such that the at least one of the first plurality of cables and the at least one of the second plurality of cables do not substantially overlap on the stator core, wherein the device further having a plurality of third cables coupled to a third power converter circuit of the plurality of power converter circuits, the plurality of third cables comprising at least a fifth conductor and a sixth conductor, the fifth and sixth conductors being electrically isolated to form a third portion of the one or more multi-filar coil windings, at least one of the third plurality of cables and the at least one of the first plurality of cables are wrapped together adjacently over the stator core, and wherein the first power converter circuit is adaptable to provide a first voltage waveform 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838